DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities:  
Claim 10, line 1, insert “an” before “angle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano et al. (JP 02-305960).
INDEPENDENT CLAIM 4:
	Regarding claim 4, Sugano et al. teach an apparatus for sputter deposition (Fig. 6) in a semiconductor chamber, comprising: a three dimensional (3D) magnetron (Fig. 6 – item 25); a sputtering target with a hollow inner area (Fig. 6 – item 23) and with at least a portion of at least .

    PNG
    media_image1.png
    528
    823
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (JP 02-305960).
DEPENDENT CLAIM 5:
	The difference not yet discussed is cooling inlets on the housing such that a cooling liquid can come into contact with the 3D magnetron to decrease a temperature of the 3D magnetron.
	Regarding cooling inlets on the housing such that a cooling liquid can come into contact with the 3D magnetron to decrease a temperature of the 3D magnetron, Sugano et al. teach a cooling inlet and outlet for decreasing the temperature of the 3D magnetron.  (See Fig. 6)

    PNG
    media_image2.png
    531
    836
    media_image2.png
    Greyscale

As for additional inlets and outlets, Duplication of parts has been held to be obvious.  
See MPEP 2144.04 - 
B.   Duplication of Part -
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Sugano et al. because it allows for preventing generation of dust.
Allowable Subject Matter
Claims 1-3 and 9-20 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed inner pole piece and an outer pole piece with the claimed arrangement of portions.
Claims 6-8 are indicated as being allowable over the prior art because the prior art of record does not teach a sputtering target with a hollow inner area and with at least a portion of at least one side overlapped by the 3D magnetron with a motor interrelating with the 3D magnetron to move the 3D magnetron in a linear motion over a length of the sputtering target.
Claims 9-20 are indicated as being allowable over the prior art because the prior art of record does not teach a three dimensional (3D) magnetron with a sputtering target with a hollow inner area, wherein the 3D magnetron overlaps at least a portion of sides of the sputtering target and moves in a linear motion over a length of the sputtering target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henshaw (U.S. Pat. 5,277,779), Rust (U.S. Pat. 4,915,805), McLeod (U.S. Pat. 6,444,100), Wang et al. (U.S. PGPUB. 2004/0020770), Wang et al. (U.S. PGPUB. 2004/0020768).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 26, 2021